Title: Thomas Jefferson to José Corrêa da Serra, 2 March 1819
From: Jefferson, Thomas
To: Corrêa da Serra, José


          
            Dear Sir
            Monticello Mar. 2. 19.
          
          You have heard long ago that our legislature has passed the act for establishing their University at the Central college. we had hoped they would have accompanied it with an additional donation for erecting the necessary buildings. in this we are disappointed; and therefore are obliged to apply our funds generally to the erection of buildings for the accomodation of the Professors & Students, before we engage the Professors themselves. this, if we recieve no other aid from the legislature will take 2. or 3. years, and will so long delay the opening of the University. but it has been proposed in the mean time to commence a classical school, as a nursery to prepare subjects for the scientific branches; and with this view to accept Dr Cooper’s offer to take charge of the higher classes pro tem. while for the lower ones we engage an Usher to set up a grammar school in Charlottesville on his own account; himself however to be of our selection, & under our controul & patronage. this proposition lies over to our next meeting.
          I must now mention to you a subject so confidential that I must not only pray it may never be repeated to any mortal, but that this letter may be burnt as soon as read. at a meeting of our visitors called the other day, I proposed to invite Dr Cooper to come on immediately for the purpose of opening our classical school, and was mortified to find one or two of our members in doubt about employing him; alledging that they had heard he was in habits of drinking. I unhesitatingly repelled the imputation, and, besides other presumptive evidence, stated my own observation of his abstemiousness during his short visit to Monticello, not venturing to drink take a glass of wine nor to drink of the common beverages of beer or cyder; and added that the state of his health threatened to render this abstinence necessarily permanent.
          Mr Madison was equally urgent as myself, but we found it prudent to let the matter lie until the 1st meeting of the new board of visitors, on the 29th inst. but, in this, three new members are added to four of the old ones, and we know not therefore whether the majority of the new board may entertain the same views as that of the old one. some testimony may therefore be necessary to rebut this suggestion with them, & none would be more satisfactory than yours; and the more so as your intercourse with Dr Cooper enables you to speak on your own knolege, and not on rumor. will you then write me a letter, as in answer to enquiry from me, stating what you know of our friend’s habits of temperance, and write it so that you can permit me to read it to the visitors. I would not have Dr Cooper know any thing of this enquiry because the very doubt is an injury. and if you wish to trust what you say no further than to myself alone, say so, and using your information for my own government only, I will burn your letter as I have requested you to do this.
          
            Ever and affectionately your’s.
            Th: Jefferson
          
        